Citation Nr: 1001541	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-39 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
shoulder sprain with impingement syndrome, major arm (right 
shoulder disability). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to August 
1970, with an additional one year of other unverified 
service.  He received numerous awards and decorations 
including a Bronze Star Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

After this case was last adjudicated by the RO, the Veteran 
submitted additional evidence consisting of a treatment 
record from Dr. Maddox and a statement by the Veteran.  He 
also submitted copies of correspondence and evidence 
previously submitted.  When the Board receives pertinent 
evidence that was not initially considered by the agency of 
jurisdiction (AOJ), the evidence must generally be referred 
to the AOJ for review unless the claimant waives this 
procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  As the Veteran waived AOJ review of the newly 
submitted evidence in a July 2008 statement, the Board may 
properly consider the evidence at this time.  Id.


FINDING OF FACT

At all times during the course of this appeal, the Veteran's 
right shoulder disability has manifested by constant pain, 
frequent flare-ups especially when raising the right arm 
above shoulder level, and decreased range of motion due to 
pain, but the ability to raise the right arm above shoulder 
level; with no evidence of ankylosis, neurological 
impairment, or impairment of the humerus, clavicle, or 
scapula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5014, 5200-5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) 
has held that, in order to comply with 38 U.S.C.A. § 5103(a), 
certain specific notice requirements must be met with respect 
to claims for an increased rating.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Specifically, the Veterans 
Court held that VA must inform the claimant that, in order to 
substantiate a claim, he or she must provide (or ask the VA to 
obtain) medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
such worsening has on the claimant's employment and daily 
life.  Further, if the diagnostic code under which the 
claimant is currently rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by providing the evidence described above (such as a 
specific measurement or test result), then VA must give at 
least general notice of that requirement.  Additionally, VA 
must inform the veteran that if he or she is assigned a higher 
rating, that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0 and 100 percent, based on the nature of the 
symptoms of the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding the 
above-summarized decision of the Veterans Court.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "veteran-specific" notice is required under 
38 U.S.C.A. § 5103(a) in response to the "particular type of 
claim."  With respect to a claim for an increased rating, 
such notice does not need to inform the claimant of the need 
to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only 
the average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the decision of the 
Veterans Court insofar as it requires VA to notify a veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" had 
been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 
2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, 
*3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. 
Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 
7, 2009) (memorandum decision).

In this case, the Veteran was advised in an June 2006 letter, 
prior to the initial unfavorable rating decision in October 
2006, of the evidence and information necessary to 
substantiate his increased rating claim, the responsibilities 
of the Veteran and VA in obtaining such evidence, and the 
evidence and information necessary to establish a disability 
rating and an effective date, in accordance with 
Dingess/Hartman.  The Veteran was specifically advised that 
the evidence must show that his right shoulder disability has 
increased in severity, examples of types of lay or medical 
evidence that would substantiate such claim, and that he 
should provide any VA or private treatment records or provide 
sufficient information to allow VA to obtain such records.  
Additionally, although no longer strictly required, the 
Veteran was notified in accordance with Vazquez-Flores v. 
Peake in a May 2008 letter.  To the extent that such 
notification is still required, the Board notes that this 
letter was sent after the initial unfavorable rating decision 
and, therefore, was not timely.  However, as the claim was 
readjudicated in a June 2008 (supplemental) statement of the 
case, the timing defect has been cured.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the claims.

With regard to the duty to assist, the Veteran's service 
treatment records and identified post-service treatment 
records have been obtained and considered.  The Veteran 
testified at the November 2009 Board hearing that he has 
received no VA treatment for his right shoulder disability.  
The Board notes that the Veteran has indicated that he 
received treatment from several private doctors and that only 
a March 1997 record from Dr. Maddox and a June 2006 
examination from Dr. Rosabal are in the claims file.  However, 
the Veteran expressly stated at the hearing that he has 
submitted all relevant records of which he is aware, and there 
are no outstanding medical records that are necessary for a 
fair adjudication of his claim.  Moreover, he has repeatedly 
described the symptoms of his right shoulder disability and 
has indicated that he performs exercises at home and takes 
pain medication as needed.  As such, the Board finds that a 
remand to obtain any outstanding treatment records is 
unnecessary because it would not benefit the Veteran's claim 
in any way.

Additionally, the Veteran was afforded a VA examination 
pertaining to his right shoulder in July 2006.  Neither the 
Veteran nor his representative have argued that such 
examination is inadequate for rating purposes.  The Board 
notes that this examination is more than three years old.  The 
mere passage of time does not require a new VA examination 
where an otherwise adequate examination has been conducted; 
rather, there must be an indication that the disability has 
increased in severity to warrant a new examination.  See 
Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007); see 
also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must 
provide a new examination where a veteran claims the 
disability is worse than when originally rated and the 
available evidence is too old to adequately evaluate the 
current severity).  In this case, the Board observes that the 
Veteran testified at the hearing that his right shoulder is 
"considerably worse" than it was at the last VA examination.  
However, as discussed in detail below, his descriptions of the 
symptoms of his right shoulder disability, in both written 
statements during the intervening time and at the hearing, 
have been substantially the same as at the time of the VA 
examination with respect to the criteria for rating such 
disability.  

In particular, the Veteran reported during the VA examination 
that he had constant right shoulder pain, some weakness, and 
difficulty raising his arm above the horizontal.  He further 
reported flare-ups that occur without any precipitating 
factors that last approximately 2 days and involve additional 
restriction of motion.  Physical examination showed slight 
wasting of the supraspinatus, tenderness at several points, 
and limited range of motion.  The Veteran was able to raise 
his right arm well above the shoulder level, but he had pain 
starting at the shoulder level or slightly below, depending on 
the movement.  There was no evidence of neurological 
impairment, and right shoulder X-rays were normal.  The 
Veteran was diagnosed with right shoulder impingement 
syndrome.  Since the VA examination, the Veteran has 
consistently stated that he has constant right shoulder pain 
which has continued to increase in severity, and his right 
upper arm muscle has partially atrophied (wasted) due to 
favoring his right arm.  He has further indicated that he is 
able to move his right arm above the shoulder, but with 
immediate pain ranging from slight to severe and lingering 
pain that lasts for 2-3 days, and he has flare-ups that 
further restrict motion due to pain.  See February 2007 notice 
of disagreement, December 2007 statement with substantive 
appeal, July 2008 statement, November 2009 hearing transcript.

As discussed in detail below, VA's criteria for rating a 
shoulder disability include limitation of motion of the arm 
to the shoulder level (or to varying degrees below the 
shoulder) and impairment of the humerus, clavicle or scapula.  
See 38 C.F.R. § 4.71a, DCs 5200-5203.  Additional limitation 
of motion due to pain must also be considered under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, there is no 
provision to account for increased pain without additional 
limitation of motion or neurological involvement.  As the 
Veteran has indicated that his range of motion has remained 
substantially the same, even when accounting for increased 
pain, the Board finds that the evidence of record is 
sufficient to accurately rate his right shoulder disability 
and a new VA examination is unnecessary.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens 
on VA with no benefit to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not duplicative of or overlapping with the 
symptomatology of the other condition.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board 
must consider the application of staged ratings, which are 
appropriate when the evidence demonstrates distinct time 
periods in which the disability exhibits symptoms that would 
warrant different ratings during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on 
limitation of motion, a higher rating must be considered 
where the evidence demonstrates functional loss due to pain, 
weakness, excess fatigability, or incoordination, pursuant to 
38 C.F.R. §§ 4.40 and 4.45, if such factors are not 
contemplated in the relevant rating criteria.  The diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45.  Additionally, the rule against pyramiding 
does not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2009).  

Musculoskeletal impairment of the shoulder and arm, including 
limited range of motion, is rated under 38 C.F.R. § 4.71a, 
DCs 5200-5203.  These codes provide for different ratings 
depending on whether the dominant (major) or the non-dominant 
(minor) side is affected.  As the Veteran reported at the 
July 2006 VA examination that he is right-side dominant, the 
ratings for the major side must be considered.  

Under DC 5200, a 50 percent rating is assigned where there is 
unfavorable ankylosis of the scapulohumeral articulation of 
the major shoulder and arm, meaning that abduction is limited 
to 25 degrees from the side.  A 30 percent rating is assigned 
for favorable ankylosis of the scapulohumeral articulation of 
the major shoulder and arm, meaning that abduction is 
possible to 60 degrees and the mouth and head can be reached.  
Ankylosis of the scapulohumeral articulation of the major 
shoulder and arm that is intermediate between favorable and 
unfavorable ankylosis warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5200. 

Under DC 5201, limitation of motion of the arm on the major 
side will be assigned a 40 percent rating where motion is 
limited to 25 degrees from the side.  A 30 percent rating 
will be assigned where there is limitation of motion of the 
arm on the major side to midway between the side and shoulder 
level.  A 20 percent rating will be assigned where there is 
limitation of motion of the arm on the major side to the 
shoulder level.  38 C.F.R. § 4.71a, DC 5201. 

Impairment of the clavicle or scapula is rated under DC 5203.  
That provision provides that malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent rating on either side.  Nonunion with loose movement 
or dislocation of the clavicle or scapula warrants a 20 
percent rating on either side.  Alternatively, these 
disabilities may be rated based on impairment of function of 
the contiguous joint.  38 C.F.R. § 4.71a, DC 5203. 

Impairment of the humerus is rated under DC 5202.  That 
provision provides that malunion of the humerus of the major 
shoulder and arm warrants a rating of 20 percent for moderate 
deformity or 30 percent for marked deformity.  Recurrent 
dislocation of the humerus at the scapulohumeral joint of the 
major shoulder or arm warrants a rating of 20 percent with 
infrequent episodes and guarding of movement only at the 
shoulder level, or 30 percent with frequent episodes and 
guarding of all arm movements.  For the major shoulder or 
arm, fibrous union of the humerus warrants a 50 percent 
rating, nonunion of the humerus (false flail joint) warrants 
a 60 percent rating, and loss of the head of the humerus 
(flail shoulder) warrants an 80 percent rating.  38 C.F.R. § 
4.71a, DC 5202.  

In this case, the Veteran claims that he is entitled to a 
rating in excess of 10 percent for his right shoulder 
disability because he has severe pain and limited range of 
motion.  He reports that he has constant pain, which has 
continued to increase in severity over the years and 
frequently flares up for no apparent reason.  He further 
reports that the pain is debilitating and lasts for several 
days after any movement of the right arm above the shoulder 
level, as well as if he carries anything heavy below shoulder 
level.  As a result, he avoids using his right arm, although 
he still does his overhead rehabilitation exercises very 
slowly.  The Veteran states that his right upper arm muscle 
has partially atrophied due to limited use as a result of his 
shoulder pain.  He further states that his disability 
significantly affects his daily activities that require him 
to lift his right arm above shoulder level, such as washing 
his hair, home maintenance, sports, and playing with his 
granddaughter whom he has adopted.  The Veteran has not 
reported any effect on his employment, which was a city 
manager as of 2006.  He estimates that he has a 20-50 percent 
loss of function in his right shoulder and arm due to pain.  
See February 2007 notice of disagreement, December 2007 
statement with substantive appeal, July 2008 statement, 
November 2009 hearing transcript.

In support of his claim, the Veteran has submitted a March 
1997 private treatment record, as well as a June 2006 private 
examination from Dr. Rosabal.  As the Veteran filed his claim 
for an increased rating in June 2006, the March 1997 
treatment record is irrelevant for rating purposes.  The June 
2006 record indicates that the Veteran reported developing 
increased pain in his right shoulder approximately 10 years 
earlier, at which point he was diagnosed with tendonitis and 
treated conservatively.  The Veteran further reported 
experiencing severe diffuse pain about the right shoulder 
that was significantly aggravated by overhead activities.  
Physical examination revealed a painful arc of motion from 90 
to 150 degrees of abduction and flexion, a positive 
impingement sign, and tenderness about the greater 
tuberosity.  There was 4+/5 strength to manual muscle testing 
against abduction and 5/5 strength to all other modalities of 
motion, and the crossover sign and apprehension sign were 
negative.  Right shoulder X-rays showed some 
acromioclavicular joint space narrowing and no other 
findings.  The Veteran was diagnosed with rule out small 
rotator cuff tear of the right shoulder.  He received 
injections and was prescribed medication and referred to 
physical therapy.  The Board notes that the Veteran has 
reported that he received some rehabilitation from a friend 
who is a doctor, and he performs exercises at home on a daily 
basis.  See, e.g., February 2007 notice of disagreement, July 
2008 statement.

At a July 2006 VA examination, the Veteran stated that the 
pain in his right shoulder had become constant over the 
previous five years and seemed to be increasing in intensity.  
He rated the pain at a level of 4-10 on a 10-point scale.  He 
further stated that he had noticed some weakness in the right 
shoulder, but no stiffness, swelling, increased heat or 
redness, giving way, or locking.  The Veteran reported having 
flare-ups without any precipitating factors, which resulted 
in additional restriction of motion and usually lasted for 2 
days, and were alleviated by rest.  The VA examiner noted 
that the Veteran favored his right shoulder when he removed 
his shirt and tie, in that he first removed his left arm and 
then slid the shirt off the right arm.  Physical examination 
revealed slight wasting of the supraspinatus, a positive 
impingement test, slight crepitus of the right shoulder, 
diffuse tenderness anteriorly over the biceps tendon and the 
acromioclavicular joint, and tenderness at the insertion of 
the supraspinatus and the tuberosity of the humerus.  There 
was no muscular weakness upon manual testing, swelling, 
redness, effusion, edema, or neurological deficit of the 
right arm.  Range of motion testing of the right shoulder 
revealed forward flexion limited to 120 degrees, with pain 
starting at 90 degrees, and additional limitation after 
repetitive motion to 115 degrees.  Abduction was limited to 
170 degrees, with pain at 80 degrees, and additional 
limitation after repetition to 160 degrees.  Internal and 
external rotation were limited to 70 degrees, with pain 
starting at 70 degrees, and additional limitation after 
repetition of internal rotation to 65 degrees.  The examiner 
noted that decreased range of motion was due to increased 
pain, with no evidence of fatigability, weakness, lack of 
endurance, or incoordination.  He was unable to render an 
opinion as to any further decrease in range of motion due to 
flare-ups without resulting to speculation.  X-rays showed a 
normal right shoulder, and the Veteran was diagnosed with 
right shoulder impingement syndrome.

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for his right shoulder disability.  Specifically, as there is 
no evidence of ankylosis and the Veteran is able to raise his 
right arm above shoulder level, albeit with pain, he is not 
entitled to a compensable rating for limitation of motion 
under DCs 5200 or 5201.  Additionally, while the June and 
July 2006 examinations revealed tenderness about the 
tuberosity of the humerus, there is no evidence of any 
malunion, dislocation at the scapulohumeral joint, fibrous 
union, nonunion, or loss of head of the humerus, such that a 
rating would be warranted under DC 5202.  There is also no 
evidence of impairment of the clavicle or scapula to warrant 
a rating under DC 5203.  However, as there is objective 
evidence of limitation of motion due to pain, including 
during flare-ups, the Veteran is entitled to a minimum 
compensable rating of 10 percent for his right shoulder 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca, 8 Vet. App. 202. 

The Board notes that the Veteran has stated that his doctors 
informed him that he has arthritis due to his shoulder 
injury.  See, e.g., July 2008 statement.  A March 1997 
treatment record indicates that X-rays showed "some 
glenohumeral arthritis but not too severe."  However, X-rays 
conducted in June and July 2006 showed no arthritis, and the 
Veteran was diagnosed with right shoulder impingement 
syndrome.  As such, the medical evidence of record does not 
reflect a current diagnosis of arthritis.  Nevertheless, to 
the extent that the Veteran currently has arthritis as 
confirmed by X-rays, a separate rating is not warranted for 
such condition.  In this respect, traumatic and degenerative 
arthritis are rated based on limitation of motion of the 
affected joint.  Where limitation of motion is present but is 
noncompensable under the applicable rating code(s), a rating 
of 10 percent will be assigned where there is objective 
evidence of limitation of motion due to pain.  38 C.F.R. 
§ 4.71a, DCs 5003 & 5010.  However, as the Veteran has 
already been assigned a 10 percent rating for his right 
shoulder disability based on limitation of motion due to pain 
under 38 C.F.R. §§ 4.40 and 4.45, an additional rating for 
such symptoms may not be assigned based on arthritis.  See 
Esteban, 6 Vet. App. at 262.

The Board observes that the October 2006 rating decision 
reflects that the Veteran's right shoulder disability is 
currently rated under DC 5014-5203, for the disease of 
osteomalacia with a residual condition of impairment of the 
clavicle or scapula.  See 38 C.F.R. § 4.27.  However, the 
evidence of record reflects no diagnosis of either of these 
conditions.  Rather, the manifestations of the Veteran's right 
shoulder disability are most analogous to limitation of motion 
of the arm, which is rated under DC 5201, with consideration 
of pain under 38 C.F.R. §§ 4.40 and 4.45, as discussed above.  

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's right shoulder disability under any alternate code.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Additionally, the Board finds that staged ratings are not 
appropriate, as the manifestations of the Veteran's right 
shoulder disability have remained relatively stable throughout 
the course of the appeal.  See Hart, 21 Vet. App. at 509-10.  
The Board recognizes that the Veteran's pain has increased 
over time; however, there is no indication of a resulting 
decrease in range of motion or of neurological impairment.  
Increased pain alone does not warrant a separate or higher 
rating under any applicable diagnostic code.  While the Board 
is sympathetic to the Veteran's claim, disability ratings must 
be assigned according to the applicable laws.  See 38 U.S.C.A. 
§ 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, while 
the Veteran's right shoulder disability clearly affects his 
daily activities, only the average loss of earning capacity, 
and not impact on daily life, is subject to VA compensation.  
See Shinseki, 580 F.3d 1270 (citing 38 U.S.C. § 1155).

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an 
extra-schedular rating under 38 C.F.R. § 3.321 involves a 
three-step inquiry.  First, it must be determined whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations are inadequate.  In this 
regard, the level of severity and symptomatology of the 
claimant's service-connected disability must be compared with 
the established criteria found in the rating schedule for that 
disability.  If the criteria set forth in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule.  In such case, the assigned schedular 
evaluation is adequate and no referral is required.  Second, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and, 
therefore, is found to be inadequate, it must be determined 
whether the claimant's exceptional disability picture exhibits 
other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Third, if 
analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether justice requires that the 
claimant's disability picture be assigned an extra-schedular 
rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's right shoulder disability with 
the established criteria found in the rating schedule.  As 
discussed in detail above, the Veteran's symptomatology is 
fully addressed by the rating criteria under which such 
disability is rated, and there are no symptoms that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for his right shoulder 
disability and, therefore, the rating schedule is adequate to 
evaluate his disability picture.  Moreover, the Board finds 
that there are no related factors of marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's right shoulder disability.  In this regard, 
there is no evidence of hospitalization due to such disability 
during the course of this appeal, and the Veteran has reported 
no effect on his employment.  Accordingly, the Board concludes 
that referral of this case for consideration of an extra-
schedular rating is not warranted.  Thun, 22 Vet. App. 115-16; 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the record reflects that 
the Veteran was employed full-time as a city manager in 2006, 
and there is no indication that he has been unemployed at any 
time since then.  As such, a claim for a TDIU has not been 
raised and need not be addressed at this time.

As the preponderance of the evidence is against a rating in 
excess of 10 percent for the Veteran's right shoulder 
disability, the benefit of the doubt doctrine does not apply 
and his claim must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 10 percent for a right shoulder 
disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


